                  Case 1:14-cr-00774-RJS Document 45 Filed 08/16/20 Page 1 of 1




                                                          August 16, 2020

            By ECF and e-mail

            Honorable Richard J. Sullivan
            United States Circuit Judge
            Court of Appeals for the Second Circuit
            40 Foley Square
            New York, New York 10007

            Re:    United States v. Javier Lavayen, 14 Cr. 774 (RJS)

            Dear Judge Sullivan:

                    I apologize for writing to the Court on a Sunday, especially about what may
            appear to be a mundane matter, but I respectfully request that the Court allow Mr.
            Lavayen to leave his home today to run two essential errands: to retrieve his paycheck
            from his employer, and to open up a post office box where he can receive mail while
            incarcerated. The Probation Office has indicated that it cannot allow Mr. Lavayen to
            leave his home today for any reason without Court approval.

                    Mr. Lavayen is scheduled to surrender tomorrow morning at 9:00 a.m., and we do
            not expect that he will be released until after his state case is resolved and this Court has
            sentenced him on the violations of supervised release. Retrieving his paycheck and
            setting up a post-office box are important things for Mr. Lavayen to address before he
            surrenders. Mr. Lavayen has been wholly compliant with the location monitoring
            condition imposed after the conference on July 27, 2020, and I respectfully request that
            the Court permit Mr. Lavayen to run the above errands under the strict supervision of the
            Probation Office.

                                                  Respectfully submitted,

                                                  /s/
                                                  Martin S. Cohen
                                                  Ass’t Federal Defender
                                                  Tel.: (212) 417-8737

            cc:    Drew Skinner, Esq. by ECF and e-mail
                   Darryl Spencer, U.S. Probation Officer, by e-mail
IT IS HEREBY ORDERED THAT the request is denied.
